Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 15, 2009, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was unable to file a valid original claim pursuant to Labor Law § 527.
Claimant was laid off from his employment in October 2006 and performed no services for the employer thereafter, but was *1164entitled to a full year of pay under the terms of the layoff regardless of whether he obtained new employment. His November 2008 application for unemployment insurance benefits was denied on the ground that he had not filed a valid original claim (see Labor Law § 527 [1]). Although the employer styled the payments as salary, substantial evidence supports the Unemployment Insurance Appeal Board’s determination that they “constituted a severance package, which cannot be considered as remuneration for the purpose of establishing a valid original claim for benefits” (Matter of Jeff ares [Commissioner of Labor], 9 AD3d 770, 771 [2004]; see Labor Law § 517 [2] [h]; Matter of Woody [Roberts], 139 AD2d 879, 880 [1988]).
Mercure, J.E, Lahtinen, Kavanagh, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.